  Case 3:20-cv-00212-JPG Document 3 Filed 05/12/20 Page 1 of 1 Page ID #12



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHRISTOPHER BENSON,

                Plaintiff,

        v.                                                   Civil No. 20-cv-212-JPG
                                                          Criminal No. 08-cr-30259-JPG
 UNITED STATES OF AMERICA,

                Defendant.

                                          JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner Christopher Benson’s

motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 is denied, that

judgment is entered in favor of respondent United States of America and against petitioner

Christopher Benson, and that this case is dismissed with prejudice.



DATED: May 12, 2020                           MARGARET M. ROBERTIE, Clerk of Court

                                              s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
